Citation Nr: 0509145	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-34 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back, knees and shoulders.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for lumbosacral strain.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The issues of entitlement to service connection for 
hypertension and lumbosacral strain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have degenerative arthritis of the 
back, knees, and shoulders that is related to his service.

2.  Bilateral hearing loss was not manifested in service or 
within one year of service discharge, and no medical evidence 
has been presented establishing a nexus between any incident, 
accident, or injury occurring in service and the veteran's 
current hearing loss.

3.  Tinnitus was first manifested many years after service, 
and the preponderance of the competent evidence of record 
shows that it is unrelated thereto.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the back, knees, and shoulders 
was not incurred in or aggravated by active duty, nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).

2.  Hearing loss was not incurred in or aggravated by active 
duty, nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2004).

3.  Tinnitus is not the result of disease or injury incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decision dated in January 2003; the statement of the 
case dated in September 2003; and the letter dated in March 
2004.  These documents included a summary of the evidence in 
the case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO explained 
why the evidence was insufficient under applicable law and 
regulations to grant the benefits sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The March 2004 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issues on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  VA medical 
examinations regarding the etiology of the disorders decided 
herein have been obtained in this case.  The available 
medical evidence is sufficient for an adequate determination.  
Further, the veteran has not identified any outstanding 
medical records.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issues 
on appeal were re-adjudicated and a supplemental statements 
of the case was provided to the veteran.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as arthritis or 
sensorineural hearing loss, become manifest to a compensable 
degree within one year after the veteran's military service 
ends, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

With respect to hearing loss, for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Degenerative arthritis of the back, knees, and shoulders.  
There is no competent evidence of record showing that the 
veteran currently has degenerative arthritis of the back, 
knees, and shoulders, and the veteran has therefore failed to 
satisfy the initial element of a service-connection claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding 
that under 38 U.S.C.A. §§ 1110 and 1131, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  In 
this case, a review of the claims files shows that 
degenerative arthritis of the back, knees, and shoulders has 
never been confirmed by clinical testing.  Indeed, the 
November 2002 VA examiner diagnosed the veteran with 
arthritis of the knees, postoperative on the right, alleged 
but not found.  No diagnosis of arthritis of the back or 
shoulders was made.  Although the claims files contain 
notations of treatment for arthritis, when read in context, 
these notations are "by history" only.  See e.g., January 
2003 report from the North Little Rock Vet Center (arthritis 
listed under "health history").  In addition, the Board 
points out that there is no competent evidence showing that 
the veteran has degenerative arthritis of the back, knees, 
and shoulders that was caused or aggravated by his service.  

Bilateral hearing loss and tinnitus.  The veteran has argued 
that he sustained bilateral hearing loss and tinnitus as a 
result of noise exposure incurred while in service.  However, 
service medical records are negative for any complaints or 
findings of hearing loss or tinnitus.  At the time of an 
April 2003 VA audiological examination, the veteran reported 
experiencing in-service noise exposure from weapons.  He also 
reported occupational noise exposure following service as a 
result of his employment at a box company and driving a 
truck.  The veteran denied recreational noise exposure since 
service, however.  He complained of intermittent, bilateral 
ringing/roaring noise, occurring approximately once a week.  
He indicated that this began in Vietnam, when he was near a 
missile that fired accidentally.  Clinical diagnosis at the 
time of the examination was of (1) mild sensorineural hearing 
loss at 2000 and 4000 Hertz in the right ear, and (2) mild 
sensorineural hearing loss at 2000 and 3000 Hertz in the left 
ear.  The examiner opined that "the veteran's mild hearing 
loss and intermittent ear noise are not as likely as not . . 
. related to military service." (emphasis added).

After considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran's claimed 
bilateral hearing loss or tinnitus is service related.  
Bilateral sensorineural hearing loss did not manifest itself 
within one year of service discharge so there is no 
presumption for service connection.  The Board acknowledges 
the veteran's contention that he was exposed to noise 
exposure while in service.  However, the April 2003 VA 
examiner specifically found that the veteran's hearing loss 
was not "as likely as not" related to service.  

The Board further finds that the lack of evidence of 
treatment following service weighs against the veteran's 
claim.  With respect to negative evidence, the Court of 
Appeals for Veterans Claims held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years could be decisive.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999).  

Conclusion.  The Board has considered the veteran's written 
testimony submitted in support of his claims.  His statements 
are not competent evidence of a diagnosis, or a nexus between 
the claimed conditions and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu, supra.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for arthritis of the back, knees and 
shoulders is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board notes that the veteran indicated in a November 2002 
statement (VA Form 21-4138) that VA records, reflecting 
treatment for hypertension, are still outstanding.  
Specifically, he requested the RO to obtain treatment records 
from the North Little Rock VAMC, dated two years prior to the 
statement.  As VA has a duty to request all available and 
relevant records from federal agencies, the Board finds that 
a search for additional medical records should be completed 
by the RO.  See 38 C.F.R. § 3.159(c)(2), (c)(3).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is 
deemed to have constructive knowledge of all VA records and 
such records are considered evidence of record at the time a 
decision is made).

With respect to the veteran's claim for service connection 
for lumbosacral strain, the Board notes that an in-service 
medical record reflects a diagnosis of mild lumbosacral back 
spasm.  The veteran's November 2002 VA joints examination 
likewise reflects a diagnosis of chronic lumbar strain.  
Given the uncertainty as to the etiology of this claimed 
disorder, on remand he should be afforded an appropriate VA 
examination(s) to resolve this matter.  See Horowitz v. 
Brown, 5 Vet. App. 217 (1993) (where there is a reasonable 
possibility that a current condition is related to or is a 
residual of a condition experienced in service, the Board 
should seek "a medical opinion as to whether [the 
claimant's] current disabilities are in any way related to or 
a residual of those experienced in service.")  Medical 
expertise informed by full review of the history and 
appropriate testing and examination is required.

In order to fulfill VA's duty to assist, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

1.  The RO should ask the veteran 
whether there exists any VA or 
private medical records related to 
hypertension or a low back disorder 
that are not currently in the claims 
folder.  If so, obtain and associate 
them with the claims folder.

2.  The RO should obtain copies of 
all treatment/clinical notes and 
records from the North Little Rock 
VAMC from November 2000 to November 
2002.  If records sought are not 
obtained, the veteran should be 
notified of the records that were 
not obtained, provided information 
as to the efforts taken to obtain 
them, and describe any further 
action to be taken.

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to 
be afforded an examination by an 
appropriate specialist to determine 
the etiology and date of onset of 
his lumbosacral strain.  The claims 
folder must be made available to the 
examiner for review.  The examiner 
should elicit from the veteran his 
account of the history of his back 
disorder, to include any in-service 
trauma or back problems.  The 
examiner should identify all 
relevant pathology which is present 
and describe the nature and progress 
of any pathology which has been 
identified.  After reviewing the 
records and examining the veteran, 
the examiner is requested to express 
opinions as to the following 
question:

?	Is there is at least a 50 percent 
probability or greater that any 
diagnosed back disorder began during 
the veteran's military service or is 
related to any incident of such 
service.  The basis for the opinion 
should be included in the report.  

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations 
as to all medical conclusions 
rendered.  

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
be given the opportunity to respond 
thereto.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


